DETAILED ACTION
Regarding Claims 3-4, 9, 11-16, 18, 23, 25, 30-31, 35-37, 39. Cancelled.
Regarding Claims 2, 6-8, 10, 17, 19-22, 32-34, 38, 40-41. Withdrawn.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.       Claims 1, 5, 24, 26-29 and 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In independent Claims 1 and 42-43, we recognize that the limitations “ (A) obtaining, for each respective compound in the plurality of compounds, a corresponding vector, thereby obtaining a corresponding plurality of vectors, wherein each respective vector in the corresponding plurality of vectors comprises a corresponding set of elements, and each respective element in the corresponding set of elements comprises a measurement of a different feature in a plurality of features across a plurality of instances of a cell context in a plurality of cell contexts upon exposure of an amount of the respective compound to the 
          In Step 2A, Prong two, the claims do not recite any additional elements. As such, the abstract idea is not integrated into practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. Note that the measurement 
          In Step 2B, the claims do not recite any additional elements that would provide “inventive concept” that would amount to significantly more than the abstract idea. 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsdottir et al., “Multiplex Cytological Profiling Assay to Measure Diverse Cellular States,” PLOS/one 8(12) (2013) (hereinafter Gustafsdottir) in views of Lobanov et al., US Pat No. 7,416,524 (hereinafter Lobanov) and Applicant Admitted Prior Art, US-PGPUB 2020/0152295 (hereinafter AAPA)

          Regarding Claims 1 and 42-43. Gustafsdottir discloses a measurement of a different feature in a plurality of features across a plurality of instances of a cell context in a plurality of cell contexts upon exposure of an amount of the respective compound to the plurality of instances of the cell context using one or more multi-well plates comprising a plurality of wells, (B) repeating the obtaining (A) for each cell context in the plurality of cell contexts, thereby obtaining for each respective compound in the plurality of compounds, and the plurality of features across a different cell context in the plurality of cell contexts (page 2, right column, third paragraph (Abstract; Results section, Figures) (Note: while Gustafsdottir is used as a representative prior arts for the rejection, AAPA in Paragraphs [0120]-[0137] discusses various ways to perform the measurement that reads on the claim)

Gustafsdotti does not disclose (A) obtaining, for each respective compound in the plurality of compounds, a corresponding vector, thereby obtaining a corresponding plurality of vectors, wherein each respective vector in the corresponding plurality of vectors comprises a corresponding set of elements, and each respective element in the corresponding set of elements comprises a measurement of a different feature in a vector for the respective compound, thereby forming a plurality of combined vectors, each combined vector in the plurality of combined vectors representing a different compound in the plurality of compounds and (D) pruning the plurality of compounds to the subset of compounds based on a similarity between respective combined vectors in the plurality of combined vectors corresponding to respective compounds in the plurality of compounds

Lobanov discloses identifying a subset of compounds in a plurality of compounds (Abstract), the computer system comprising: one or more processors, a memory, and one or more programs, wherein the one or more programs are stored in the memory and are configured to be executed by the one or more processors (Figs. 19-20), the one or more programs including instructions for: (A) obtaining, for each respective compound in the plurality of compounds, a corresponding vector, thereby obtaining a corresponding plurality of vectors, wherein: each respective vector in the corresponding plurality of vectors comprises a corresponding set of elements, and each respective element in the corresponding set of elements comprises a measurement of a different feature in a plurality of features, (C) for each respective compound in the plurality of compounds, the plurality of vectors for the respective compound thereby forming a plurality of vectors, each vector in the plurality of combined vectors representing a different compound in the plurality of compounds (Col. 9, lines 24-36, compounds represented by vector of real numbers, each of which corresponds to particular molecular descriptor; Col. 14, lines 1-17, various features), and (D) pruning the plurality of compounds to the subset of compounds based on a similarity between respective combined vectors in the plurality of combined vectors corresponding to respective compounds in the plurality of compounds  (Col. 11, line 12-31, “focused library and selection of compounds based on the fitness function; Col. 4, lines 42-62, where fitness function is similarity; Col. 9, lines 34-65; Col. 2 lines 15-67; Col. 3, lines 1-8)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lobonov in Gustafsdotti and assign vectors to all the measurement and prune the vectors, which includes obtain, for each respective compound in the plurality of compounds, a corresponding vector, thereby obtaining a corresponding plurality of vectors, wherein each respective vector in the corresponding plurality of vectors comprises a corresponding set of elements, and each respective element in the corresponding set of elements comprises a measurement of a different feature in a plurality of features, combine, for each respective compound in the plurality of compounds, the plurality of vectors for the respective compound to form a combined vector for the respective compound, thereby forming a plurality of combined vectors, each combined vector in the plurality of combined vectors representing a different compound in the plurality of compounds and prune the plurality of compounds to the subset of compounds based on a similarity between respective combined vectors in the plurality of combined vectors corresponding to respective compounds in the plurality of compounds, so as to efficiently and effectively search the virtual combinatorial libraries.

          Regarding Claim 5. Gustafsdotti discloses each feature in the plurality of features represents a color, texture, or size of the cell or an enumerated portion of the cell context upon exposure of the cell context to the amount of the respective compound (Table S2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HYUN D PARK/Primary Examiner, Art Unit 2865